DETAILED ACTION
Priority
This action is in response to the U.S. filing dated 26 May 2021 which is a national stage entry of PCT/EP2019/082887, dated 28 November 2019, which claims a foreign priority date, of 29 November 2018.  A preliminary amendment was submitted on 26 May 2021.  Claims 1-5 and 7-9 are amended.  No claims have been added or cancelled.  Preliminary amended claims 1-11 are pending and have been considered below.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 May 2021 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Independent claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to the non-statutory subject area of carrier/propagated waves/signals.  Claim 11 is directed towards a “computer-readable medium.”  The examiner interprets a “computer-readable medium" as a medium defined by the characteristics in the applicant's specification; however, the applicant’s specification is silent.  Thus, giving “computer-readable medium” the broadest reasonable interpretation, claim 11 is rejected for containing non-statutory subject matter of carrier/propagated waves/signals.

Independent claim 10 is directed towards a computer program.  However, all of the elements claimed could be reasonably interpreted by an ordinary artisan as being software alone, and thus is directed to software per se, which is non-statutory.  In order for such a software claim to be statutory, it must be claimed in combination with an appropriate medium (e.g. non-transitory) and/or hardware such as memory coupled to a processor to establish a statutory category of invention and enable any functionality to be realized.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Donham (US 8,344,862 B1) in view of Huang et al. (US 2015/0277563 A1).

As for independent claim 1, Donham teaches a device comprising:
at least two switches arranged to receive first tactile information by means of tapping patterns from a user in a sequence [(e.g. see Donham col 1 lines 14-16, col 5 lines 48-50, col 6 lines 17-28, col 8 lines 44-50 and Fig. 1 numeral 22, Fig. 2 numeral 32) ”Wearable tactile user device 28 of FIG. 2 may be configured to be worn by a user as a bracelet and may comprise a processor 26, tactile sensor(s) 32 … One or more tactile input sensors 22 may be configured to generate output signals conveying information related to the input by the first user to wearable tactile user device 12. Such information may include one or more contact parameters of a tactile input by the first user. Tactile input may comprise touching, squeezing, rubbing, tapping, and/or other tactile input. Tactile input sensors 22 may comprise sensors disposed in a plurality of locations in the wearable tactile user device. In some implementations tactile input ].
at least two tactile actuators arranged to provide second tactile information to a user in a sequence [(e.g. see Donham col 5 lines 22-26, col 11 lines 19-25) ”First wearable tactile user device 12 may comprise one or more tactile input sensors 22, one or more actuators 24, one or more processors 26, a GPS device, one or more sensory output devices, and/or other components … Actuators 90 may be configured to provide tactile output to the second user (wearing the tactile user device) that corresponds to tactile input by the first user to first wearable tactile user device 12. Tactile output may comprise a squeeze, a vibration, and/or other tactile ].
a first mapping table arranged to convert the received first tactile information into first internal information and to convert second internal information into second tactile information [(e.g. see Donham col 8 line 53 – col 9 line 18, col 11 line 64 – col 12 line 4) ”Translation module 62 may be configured to determine one or more sensory output parameters based on the tactile input parameters, and/or other information. Translation module 62 may be configured to determine the sensory output parameter information for delivery to second wearable tactile user device 20. Translation module 62 may be configured to receive information related to the tactile input by the first user to first wearable tactile user device 12. Information related to the tactile input by the first user to first wearable tactile user device 12 may comprise the tactile input parameters determined by tactile input parameter module 60, and/or other information. Translation module 62 may be configured to associate the one or more tactile input parameters with one or more sensory output parameters … The one or more sensory output parameters may be determined by translation module 62 based on information entered by the user to first wireless client 14 via user interface 52, second wireless client 18 via user interface 82, and/or other methods. Sensory output ].  Examiner notes that each user has their own customized tactile input translation table.
wherein the tactile wearable device is arranged to transmit via a wireless communication means the first internal information to a wireless device and to receive the second internal information from a wireless device [(e.g. Donham col 6 lines 12-16) ”first tactile user device 12 may be configured to communicate with first wireless client 14 directly via Bluetooth, a direct wireless connection, via a wireless network, and/or through other communication media”].

Donham does not specifically teach the first tactile information comprising different types of signals for each switch.  However, in the same field of invention, Huang teaches:
the first tactile information comprising different types of signals for each switch [(e.g. see Huang paragraphs 0024, 0028, 0031) ”each tactile element 202 is individually addressable and controllable via lines 212 … These sensor or switch elements 203 then send signals conveying information via lines 216 to the control module 206, providing feedback and/or other data … The control module 206 may direct that one sub-array of tactile elements is activated to form a first block 402 of raised buttons 406 (shaded in the figure) associated with a “YES” response, while a second block 404 of raised tactile elements 408 (also shaded in the figure) is associated with a “NO” response … the user would register his response on the interface by pressing down on one or more buttons from the desired group, thereby sending signals along sensor/switch lines 216 to the control module 206 where the response would be interpreted as “YES” or “NO.””].
Therefore, considering the teachings of Donham and Huang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the first tactile information comprising different types of signals for each switch, as taught by Huang, to the teachings of Donham because the flexibility 

As for dependent claim 2, Donham and Huang teach the device as described in claim 1 and Donham further teaches:
wherein the at least two switches are pushbuttons or buttons on a touchable display [(e.g. see Donham col 1 lines 14-16, col 6 lines 17-28) ”One or more tactile input sensors 22 may be configured to generate output signals conveying information related to the input by the first user to wearable tactile user device 12. Such information may include one or more contact parameters of a tactile input by the first user. Tactile input may comprise touching, squeezing, rubbing, tapping, and/or other tactile input. Tactile input sensors 22 may comprise sensors disposed in a plurality of locations in the wearable tactile user device. In some implementations tactile input sensors 22 may comprise one or more touchscreens, one or more pressure transducers, a pressure sensor array, one or more strain gauge rosettes, and/or other sensors … manually entering electronic input information (typing, pushing one or more buttons, etc.) into a signal generating device”].

As for dependent claim 3, Donham and Huang teach the device as described in claim 1 and Donham further teaches:
wherein the two tactile actuators are linear resonant actuators [(e.g. see Donham col 5 lines 22-26, col 11 lines 19-25) ”First wearable tactile user device 12 may comprise one or more tactile input sensors 22, one or more actuators 24, one or more processors 26, a GPS device, one or more sensory output devices, and/or other components … Actuators 90 may be configured to provide tactile output to the second user (wearing the tactile user device) that corresponds to tactile input by the first user to first wearable tactile user device 12. Tactile output may comprise a squeeze, a vibration, and/or other tactile output. Actuators 90 may comprise actuators disposed in a plurality of locations in wearable tactile user device 20”].  Examiner notes that linear resonant actuators provide vibration feedback, which is what the actuators in Donham also provide.

As for dependent claim 4, Donham and Huang teach the device as described in claim 1 and Donham further teaches:
wherein the wireless communication means is a Bluetooth wireless connection [(e.g. Donham col 6 lines 12-16) ”first tactile user device 12 may be configured to communicate with first wireless client 14 directly via Bluetooth, a direct wireless connection, via a wireless network, and/or through other communication media”].

Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Donham (US 8,344,862 B1) in view of Huang et al. (US 2015/0277563 A1), as applied to claim 1 above, and further in view of Barnes et al. (US 2017/0134560 A1).

As for dependent claim 5, Donham teaches a system comprising:
a tactile wearable device according to claim 1 [(e.g. see Donham and Huang as applied to claim 1 above, e.g. see Donham Fig. 2)].
a wireless device arranged to: [(e.g. see Donham col 4 line 3 and Fig. 1 numeral 14) ”first wireless client 14”].
receive first internal information from the tactile wearable device [(e.g. see Donham col 4 line 66 – col 5 line 7 and Fig. 1 numerals 12, 14) ”Using system 10, a first user may input tactile information (tapping, rubbing, squeezing, etc.) into first wearable tactile user device 12. The user may specify the target of the tactile communication (e.g., one or more other users) and the type of output the target is to receive (e.g., a squeeze, a vibration, a flashing light, a light of a specific color, etc.). Wearable tactile user device 12 may be configured to wirelessly transmit output signals conveying information related to the tactile input to first wireless client 14”].
transmit first [textual information] to a second wireless device [(e.g. see Donham col 5 lines 7-9 and Fig. 1) ”First wireless client 14 may be ].  Examiner notes that Donham does not explicitly send “textual information.”  However, secondary reference Barnes cures this deficiency below.
transmit second internal information to a tactile wearable device [(e.g. see Donham col 11 line 63 – col 12 line 4) ”Server 16 has been described above to function such that a tactile message from a first user entered into first wearable tactile user device 12 is translated and/or transmitted to a second user via second wearable tactile user device 12. It is to be understood that server 16 operates in substantially the same manner to translate and/or transmit a tactile message from second wearable tactile user device 20 to first wearable tactile user device 12”].
receive second [textual] information from the second wireless device wherein the wireless device comprises a second mapping table arranged to convert the received first internal information into first [textual] information and to convert second [textural] information into second internal information [(e.g. see Donham col 8 line 53 – col 9 line 18, col 11 line 64 – col 12 line 4, col 15 lines 53-58) ”Server 16 has been described above to function such that a tactile message from a first user entered into first wearable tactile user device 12 is translated and/or transmitted to a second user via second wearable tactile user device 12. It is to be understood that server 16 ].  Examiner notes that Donham does not explicitly receive “textual information.”  However, secondary reference Barnes cures this deficiency below.

Donham and Huang do not specifically teach transmit first textual information to a second wireless device or receive second textual information from the second wireless device wherein the wireless device comprises a second mapping table arranged to convert the received first internal information into first textual information and to convert second textural information into second internal information.  However, in the same field of invention, Barnes teaches:
transmit first textual information to a second wireless device [(e.g. see Barnes paragraphs 0082, 0094, 0095 and Fig. 5) ”a user has options to specify a “Motion Pattern” (406), a “Tactile Feedback Sequence” (408), and “Message Recipients” (410). In this ].
receive second textual information from the second wireless device wherein the wireless device comprises a second mapping table arranged to convert the received first internal information into first textual information and to convert second textural information into second internal information [(e.g. see Barnes paragraphs 0123, 0126, 0129, 0131 and Fig. 15) ”Receiving (1402) an ].
Therefore, considering the teachings of Donham, Huang and Barnes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add transmit first textual information to a second wireless device or 

As for dependent claim 6, Donham, Huang and Barnes teach the system as described in claim 5, but Donham and Huang do not specifically teach wherein the first or the second textual information is presented in a SMS, e-mail, or as a push notification.  However, Barnes teaches:
wherein the first or the second textual information is presented in a SMS, e-mail, or as a push notification [(e.g. see Barnes paragraphs 0082, 0095) ”a user has options to specify a “Motion Pattern” (406), a “Tactile Feedback Sequence” (408), and “Message Recipients” (410). In this example, a motion pattern, or a tapping input pattern, may be specified in terms of physical taps on the wearable device. For example, “Two Taps” (406A) may be specified to correspond to sending a message, as indicated by “Send Message” (406D). Further, the message may be user configurable, and in this example, the message content, as provided by a user, is “Please help!” as indicated by the text input ].
The motivation to combine is the same as that used for claim 5.

As for dependent claim 7, Donham, Huang and Barnes teach the system as described in claim 5 and Donham further teaches:
wherein the first or the second mapping table is set-up by pre-determined rules [(e.g. Donham col 9 line 58 – col 10 line 1) ”User interface module 72 may be configured to pre-populate one or more fields with the list of possible parameters for selection by the user. User interface module 72 may determine the contents of a list of possible parameters from a user's pre-existing relationships in a virtual space, a user's contact list stored on a wireless client device (e.g., 14), previous entries by a user to a user interface (e.g., 52), and/or by other methods. In some implementations, pre-populated input fields determined by user interface module 72 may change based on the user, the target of the tactile message, the model of the wearable tactile user device, and/or other factors”].

As for dependent claim 8, Donham, Huang and Barnes teach the system as described in claim 5 and Donham further teaches:
wherein the first or the second mapping table is set-up by a user [(e.g. see Donham col 10 lines 39-40, col 15 lines 50-55) ”The user may associate a specific tactile input selected from tactile input fields 504 with a specific sensory output from the corresponding sensory output field 506. The user may customize each tactile input/sensory output association for various tactile message sources (e.g., different users) … user may customize each tactile input/sensory output association for various tactile message sources”].

As for independent claim 9, Donham, Huang and Barnes teach a method.  Claim 9 discloses substantially the same limitations as claims 1 and 5.  Therefore, it is rejected with the same rational as claims 1 and 5.

As for independent claim 10, Donham, Huang and Barnes teach a computer program.  Claim 10 discloses substantially the same limitations as claim 9.  Therefore, it is rejected with the same rational as claim 9.

As for independent claim 11, Donham, Huang and Barnes teach a computer program product.  Claim 11 discloses substantially the same limitations as claim 9.  Therefore, it is rejected with the same rational as claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2011/0020771 A1 issued to Rea et al. on 27 January 2011.  The subject matter disclosed therein is pertinent to that of claims 1-11 (e.g. specific sequence of applied tactile input to buttons on wireless device is translated into a message at a phone to be sent).
U.S. PGPub 2021/0064230 A1 issued to Kim et al. on 04 March 2021.  The subject matter disclosed therein is pertinent to that of claims 1-11 (e.g. tactile input pattern is converted and the output sent to another device).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174